Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT

                                     No. 04-14-00884-CR

                                EX PARTE Thomas A. PENA

                  From the 144th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010CR12630-W1
                        Honorable Lorina I. Rummel, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s order denying the
application for writ of habeas corpus is AFFIRMED.

       SIGNED December 16, 2015.


                                                _____________________________
                                                Marialyn Barnard, Justice